[Cite as State v. Rolf, 2022-Ohio-3049.]


                                               COURT OF APPEALS
                                             LICKING COUNTY, OHIO
                                           FIFTH APPELLATE DISTRICT


    STATE OF OHIO                                      :    JUDGES:
                                                       :
                                                       :    Hon. Earle E. Wise, Jr., P.J.
           Plaintiff-Appellee                          :    Hon. John W. Wise, J.
                                                       :    Hon. Patricia A. Delaney, J.
    -vs-                                               :
                                                       :    Case No. 21CA0080
                                                       :
    TODD A. ROLF                                       :
                                                       :
                                                       :
           Defendant-Appellant                         :    OPINION


  CHARACTER OF PROCEEDING:                                 Appeal from the Licking County Court of
                                                           Common Pleas, Case No.
                                                           2019CR00807



  JUDGMENT:                                                AFFIRMED




  DATE OF JUDGMENT ENTRY:                                  August 31, 2022




  APPEARANCES:


    For Plaintiff-Appellee:                                 For Defendant-Appellant:

    WILLIAM C. HAYES                                        WILLIAM T. CRAMER
    LICKING CO. PROSECUTOR                                  470 Olde Worthington Road, Suite 200
    CLAY MISCHKA                                            Westerville, OH 43082
    20 S. Second St., Fourth Floor
    Newark, OH 43055
Licking County, Case No. 21CA0080                                                                2

Delaney, J.

       {¶1} Appellant Todd A. Wolf appeals from the September 29, 2021 Judgment

Entry of the Licking County Court of Common Pleas. Appellee is the state of Ohio.

                           FACTS AND PROCEDURAL HISTORY

       {¶2} The following statement of the case and facts is taken in part from our

decision at State v. Rolf, 5th Dist. Licking No. 2020 CA 00077, 2021-Ohio-2475, ¶ 2-14.

       {¶3} On October 10, 2019, the Licking County Grand Jury indicted appellant on

one count of aggravated possession of controlled substances (methamphetamine), in

violation of R.C. 2925.11(A)(C)(1)(c), a felony of the second degree; one count of

operating a vehicle under the influence of alcohol or drugs, in violation of R.C.

4511.19(A)(1)(a)(G)(1)(e), a felony of the third degree; one count of operating a vehicle

under the influence of alcohol or drugs, in violation of R.C. 4511.19(A)(1)(j)(i)(iii)/(v)(iii)(II),

a felony of the third degree; and one count of driving under suspension, in violation of

R.C. 4510.14(A), a misdemeanor of the first degree.

       {¶4} The trial court appointed Attorney Kristin Burkett to represent appellant.

Appellant appeared before the trial court for arraignment on December 3, 2019, and entered

a plea of not guilty to the Indictment. Following a pretrial conference on January 13, 2020,

the trial court issued a pretrial entry, which ordered all pretrial motions be filed on or before

February 17, 2020. Appellant filed a motion to suppress. Therein, appellant argued “the

search and the seizure of the alleged contraband were illegally conducted in violation of

his Ohio and United States constitutional rights to be free from unreasonable searches

and seizures.”

       {¶5}    The trial court conducted a suppression hearing on March 2, 2020.
Licking County, Case No. 21CA0080                                                          3

       {¶6} Ohio State Highway Patrol Trooper Jordan Daniel testified he was working

on June 3, 2019, when he observed a vehicle, which was traveling north on Outville Road,

make several left-of-center violations. Trooper Daniel noted he was in uniform and

operating a marked cruiser with overhead lights at the time. As he continued to follow the

vehicle, Trooper Daniel also observed erratic braking, weaving within its lane, and again

crossing the double yellow line. Trooper Daniel initiated a traffic stop near the intersection

of Outville Road and State Route 16.

       {¶7} The trooper approached the vehicle on the driver's side and made contact

with the driver, who was subsequently identified as appellant. Trooper Daniel detected

the odor of alcohol emanating from the vehicle, and noticed appellant's eyes were red

and glassy, his speech was slurred, and his movements were slow and lethargic. Trooper

Daniel added appellant's pupils remained dilated even after he moved his flashlight away

from appellant's face.

       {¶8} Trooper Daniel asked appellant for his license and registration. Appellant

advised the trooper he did not have his license. During this interaction, appellant began

to look for the vehicle registration. Appellant had difficulty manipulating his fingers,

fumbling through papers as he searched in the glove compartment. When the trooper

asked appellant if he had been drinking, appellant responded he had had one beer six

hours earlier. While appellant was looking for the registration, Trooper Daniel noticed a

styrofoam cup in the center console. When the trooper inquired as to the contents of the

cup, appellant leaned forward to block Trooper Daniel's view and asked several times,

“What cup?” Appellant finally stated there was alcohol in the cup. Trooper Daniel

instructed appellant to step out of the vehicle, explaining he wanted to ensure appellant
Licking County, Case No. 21CA0080                                                      4

was safe to drive. The trooper noticed appellant's clothing was disheveled, his pants were

unbuckled and unzipped. When appellant exited the vehicle, Trooper Daniel noticed an

odor of alcohol emanating from appellant's person.

       {¶9} Trooper Daniel had to remind appellant several times to follow his finger

during the horizontal gaze nystagmus test. The trooper did not observe any signs of

nystagmus in appellant's eyes. The signs appellant exhibited during the HGN correlated

with alcohol or drug impairment. When asked what time he had his last drink, appellant

stated he had just taken a sip from the styrofoam cup. Dispatch provided the trooper with

a LEADS check, which revealed appellant's license was suspended. Trooper Daniel

advised appellant he could not drive because of the suspension and instructed him to

telephone the owner of the vehicle. Appellant indicated his phone was dead and he was

unable to contact the owner. As a result, the vehicle would be towed from the scene.

       {¶10} Trooper Daniel placed appellant in the back of his cruiser. The trooper then

conducted an inventory of the vehicle. Trooper Daniel removed the cup from the center

console and noticed it seemed heavier than the liquid he observed in it. He emptied the

contents onto the ground and saw not only purple liquid, but also what appeared to be

ice. Trooper Daniel continued to search the vehicle for additional alcoholic beverages.

Located next to the driver's seat and the center console, he found a chunk of a white

crystalized substance, which was identical to the “ice” which he found in the styrofoam

cup. Trooper Daniel then had appellant step out of the cruiser and read appellant his

Miranda rights. Trooper Daniel continued the search, finding a clear, cloudy white

substance under the driver's seat and a glass smoking pipe next to the door panel on the

driver's side.
Licking County, Case No. 21CA0080                                                         5

       {¶11} Trooper Bell arrived at the scene to assist. Trooper Bell located a plastic

bag containing more of the white crystallized substance as well as multiple opened

containers of alcohol. Trooper Daniel noticed appellant's speech became more

deteriorated and lethargic. Appellant was also having a difficult time paying attention and

answering questions. Trooper Daniel could still detect an odor of alcohol on appellant's

person. He again had appellant exit the cruiser and conducted additional standardized

field tests. Thereafter, appellant was placed under arrest. The white crystallized

substance was tested and determined to be methamphetamine.

       {¶12} Via Judgment Entry filed May 4, 2020, the trial court denied appellant's

motion to suppress. The trial court found Trooper Daniel possessed sufficient reasonable

suspicion to stop appellant for a traffic violation and developed sufficient probable cause

to place appellant under arrest. The trial court further found the trooper possessed

sufficient probable cause to search the vehicle after finding the contraband in it. The trial

court added Trooper Daniel also possessed sufficient reason to conduct an inventory

search due to appellant not being able to drive and not having a way to contact someone

who could drive the vehicle.

       {¶13} On October 2, 2020, Attorney Burkett filed a motion for leave to withdraw

as attorney of record. The trial court granted the motion on October 5, 2020, and

appointed Attorney Zachuary Meranda as counsel for appellant. On November 23, 2020,

Attorney Meranda filed a motion to suppress, arguing Trooper Daniel did not have

probable cause to stop appellant's vehicle for a marked lane violation. Via Judgment Entry

filed November 24, 2020, the trial court denied the motion, finding “[t]he exact same

motion was filed on behalf of [Appellant] on January 17, 2020, and was the subject of a
Licking County, Case No. 21CA0080                                                          6

contested suppression hearing on March 2, 2020. A judgment entry denying the motion

was filed May 4, 2020.” Id. The trial court continued, “The same motion to suppress having

already been denied, as it is the law of the case, and therefore this most recent motion is

DENIED.” Id.

       {¶14} Appellant appeared before the trial court on December 8, 2020, withdrew

his former pleas of not guilty, and entered pleas of no contest. The trial court accepted

appellant's no contest pleas and found him guilty as charged. The trial court sentenced

appellant to an indeterminate prison term of three years to four and a half years on Count

1 (aggravated possession of a controlled substance); three years on Count 2 (operating

a vehicle under the influence of alcohol or drugs), and 180 days on Count 4 (driving under

OVI suspension). Count 2 and Count 3 (operating a vehicle under the influence of alcohol

or drugs) were merged for purposes of sentencing. The state elected to have appellant

sentenced on Count 2.

       {¶15} The trial court ordered the sentences on Counts 1 and 2 run consecutively

with each other and concurrently with the sentence on Count 4.

       {¶16} Appellant filed a direct appeal of his convictions and sentence, arguing the

trial court should have considered an issue raised in the second motion to suppress; the

trial court failed to make the required findings to impose consecutive sentences; and the

trial court erred in failing to specify the length of the operator’s-license suspension during

the hearing. State v. Rolf, 5th Dist. Licking No. 2020 CA 00077, 2021-Ohio-2475, ¶ 13.

We overruled appellant’s first assignment of error, but agreed with appellant that the trial

court did not make the requisite findings for consecutive sentences and erred in imposing

a lifetime operator’s-license suspension when the duration was not addressed at the
Licking County, Case No. 21CA0080                                                       7

sentencing hearing.        Rolf I, supra, ¶ 26 and ¶ 31.   The matter was remanded for

resentencing. Id.

       {¶17} On September 28, 2021, appellant appeared on video from the Department

of Corrections for resentencing. Appellant’s prior defense trial counsel, Mr. Meranda, was

present, and stated the following in pertinent part:

                         * * * *.

                         MR. MERANDA: Thank you, Your Honor. Your Honor, I

              briefly spoke to my client prior to going on the record here today.

              He’s indicated to me he wishes to proceed pro se, without counsel,

              today in this resentencing hearing. I did explain to him the two issues

              that were remanded back to this Court for resentencing purposes,

              which was the consecutive findings and the license suspension

              issues. I explained to him that it was more than likely there was not

              going to be a license suspension imposed and it was only going to

              go forward or proceed with the consecutive findings portion of the

              resentencing, but he’s indicated he wishes to address this pro se.

                         THE COURT: Very well. Mr. Rolf, is there anything you would

              like to say on your own behalf before the Court imposes any

              sentence here?

                         [APPELLANT]: I’d like to add that currently—the Ohio

              Supreme Court and under advice of counsel—

                         THE COURT: We’re having trouble with your audio, Mr. Rolf.

              * * * *.
Licking County, Case No. 21CA0080                                                          8

                     * * * *.

         {¶18} Some problems with appellant’s audio feed ensued, but appellant argued

1) he could not be subjected to consecutive sentencing because there was no pre-

sentence investigation (PSI) in his case; 2) the trial court lacks jurisdiction to sentence

him because the case did not originate with a traffic citation; and 3) he received an

improper amount of jail-time credit.

         {¶19} The trial court thereupon found consecutive sentences are necessary to

protect the public from future crime and to punish appellant and are not disproportionate

to the seriousness of his conduct and the danger he poses to the public. The trial court

further found appellant’s history of criminal conduct demonstrates consecutive sentences

are necessary to protect the public from future crime by appellant.

         {¶20} The trial court then turned to the sentencing memorandum prepared for

appellant’s original sentencing hearing, noting appellant’s prior criminal history included

numerous drunk-driving convictions dating back to 1991; appellant also has convictions

for trafficking in marijuana, robbery, grand theft, D.U.S., and falsification. The trial court

clarified no operator’s-license suspension was imposed.

         {¶21} The trial court again found that Counts 2 and 3 merge for purposes of

sentencing and appellee elected to sentence upon Count 2. Appellant was sentenced to

an indeterminate mandatory prison term of 3 to 4½ years upon Count 1, and a stated

prison term of 3 years upon Count 2. Appellant is also ordered to serve a jail term of 180

days upon Count 4. The terms in Counts 1 and 2 are ordered to be served consecutively

to each other and concurrently with Count 4 for a total aggregate prison term of 6 to 7½

years.
Licking County, Case No. 21CA0080                                                         9

       {¶22} Appellant now appeals from the judgment entry of his conviction and

resentencing.

       {¶23} Appellant raises two assignments of error:

                               ASSIGNMENTS OF ERROR

       {¶24} “I. APPELLANT’S RIGHT TO COUNSEL UNDER FEDERAL AND STATE

CONSTITUTIONS WERE VIOLATED WHEN THE TRIAL COURT PERMITTED HIM TO

PROCEED PRO SE AT RESENTENCING WITHOUT ENSURING A KNOWING,

INTELLIGENT, AND VOLUNTARY WAIVER OF COUNSEL.”

       {¶25} “II. BY CLEAR AND CONVINCING EVIDENCE, THE RECORD DOES

NOT SUPPORT THE TRIAL COURT’S CONSECUTIVE SENTENCE FINDINGS.”

                                        ANALYSIS

                                             I.

       {¶26} In his first assignment of error, appellant argues the trial court violated his

rights in permitting him to proceed pro se without a knowing, intelligent, and voluntary

waiver of counsel. We disagree.

       {¶27} A criminal defendant has the constitutional right to represent himself at trial.

Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). However, “the

Constitution * * * require[s] that any waiver of the right to counsel be knowing, voluntary,

and intelligent * * *.” Iowa v. Tovar, 541 U.S. 77, 87-88, 124 S.Ct. 1379, 158 L.Ed.2d 209

(2004). “In order to establish an effective waiver of [the] right to counsel, the trial court

must make sufficient inquiry to determine whether defendant fully understands and

intelligently relinquishes that right.” State v. Gibson, 45 Ohio St.2d 366, 345 N.E.2d 399,

paragraph two of the syllabus (1976).
Licking County, Case No. 21CA0080                                                         10

       {¶28} Crim.R. 44(A) provides that a defendant is entitled to counsel “unless the

defendant, after being fully advised of his right to assigned counsel, knowingly,

intelligently, and voluntarily waives his right to counsel.” Moreover, Crim.R. 44(C) requires

that waivers of counsel in “serious offense” cases be in writing. A “serious offense” is

defined as “any felony, and any misdemeanor for which the penalty prescribed by law

includes confinement for more than six months.” Crim.R. 2(C). While a signed waiver is

preferable to an oral waiver, the absence of a written waiver is harmless error if the trial

court has substantially complied with Crim.R. 44(A). State v. Martin (“Martin II ”), 103 Ohio

St.3d 385, 816 N.E.2d 227, 2004-Ohio-5471, at ¶ 40.

       {¶29} The Ohio Supreme Court held in Martin II that in order for a waiver of

counsel to be valid, under Crim. R. 44, it must be made with “an apprehension of the

nature of the charges, the statutory offenses included within them, the range of allowable

punishments thereunder, possible defenses to the charges and circumstances in

mitigation thereof, and all other facts essential to a broad understanding of the whole

matter.” Martin II at ¶ 39, quoting Gibson, 45 Ohio St.2d at 377, 345 N.E.2d 399, quoting

Von Moltke v. Gillies, 332 U.S. 708, 723, 68 S.Ct. 316, 92 L.Ed. 309 (1948).

       {¶30} While the United States Supreme Court “ha[s] not * * * prescribed any

formula or script to be read to a defendant who states that he elects to proceed without

counsel. The information a defendant must possess in order to make an intelligent

election * * * will depend on a range of case-specific factors, including the defendant's

education or sophistication, the complex or easily grasped nature of the charge, and the

stage of the proceeding.” State v. Johnson, 112 Ohio St.3d 210, 2006-Ohio-6404, 858

N.E.2d 1144, ¶ 101, quoting Tovar, 541 U.S. at 88.
Licking County, Case No. 21CA0080                                                       11

      {¶31} The Sixth Amendment does not require extensive warnings in every case.

State v. Banks, 5th Dist. Licking No. 09-CA-57, 2010-Ohio-2870, ¶ 30.

      {¶32} Appellee draws our attention to State v. Schleiger, 141 Ohio St.3d 67, 2014-

Ohio-3970, 21 N.E.3d 1033, at ¶ 21, a case procedurally and factually similar to the

instant case, in which the defendant was before the trial court for resentencing; counsel

was present in the courtroom but the defendant elected to proceed pro se:

                    In this case, the record reveals that the trial court had

             Schleiger's presentence investigation report, which disclosed that

             Schleiger was 26 years of age when he was sentenced in 2009, had

             completed his GED, had committed multiple offenses as a juvenile,

             had a criminal history of more than 25 misdemeanor and minor felony

             offenses dating from 2001 through 2008, had been imprisoned on

             three prior occasions, and had served at least ten different jail terms.

             Thus, the trial court had a basis to evaluate Schleiger's level of

             education and sophistication with the legal system and could

             determine Schleiger's ability to grasp the limited nature of a hearing

             involving imposition of mandatory postrelease control. In addition,

             the court had the ability to assess the danger to Schleiger of

             proceeding pro se, as prejudice could involve either exceeding the

             scope of the hearing or imposing postrelease control in a manner

             contrary to law. Notably, Schleiger elected to proceed pro se after

             conferring with counsel, who remained in the courtroom at the trial

             court's direction to assist if necessary. This record therefore
Licking County, Case No. 21CA0080                                                       12

              demonstrates that Schleiger knowingly, intelligently, and voluntarily

              waived his right to counsel and reflects substantial compliance with

              Crim.R. 44(A).

       {¶33} Similarly in the instant case, the resentencing hearing was for a limited

purpose: making the requisite findings as prescribed by our remand. Rolf, supra, 2021-

Ohio-2475 at ¶ 26. Counsel conferred with appellant and indicated he discussed the

limited purpose of the hearing with appellant, supra. Appellant elected to proceed pro se

after conferring with counsel, and argues extensively and coherently for non-consecutive

sentences. The trial court cited appellant’s criminal history from the sentencing

memorandum. The trial court had the opportunity to evaluate appellant’s level of

education and sophistication with the legal system. It is evident from the record appellant

grasped the limited purpose of resentencing. Schleiger, supra, ¶ 21.

       {¶34} We have reviewed the record of the resentencing hearing and find that

appellant understood the nature of the charges and the purpose of resentencing; the trial

court discussed the range of permissible punishments and permitted appellant to present

his own cogent argument against consecutive sentences. Ultimately appellant received

the same sentence as the previous sentencing hearing, but the trial court made the

requisite findings on the record.

       {¶35} Appellant’s first assignment of error is overruled.

                                                II.

       {¶36} In his second assignment of error, appellant argues the trial court’s decision

to impose consecutive sentences is not supported by the record. We disagree.
Licking County, Case No. 21CA0080                                                       13

      {¶37} We review felony sentences using the standard of review set forth in R.C.

2953.08. State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 22;

State v. Howell, 5th Dist. Stark No. 2015CA00004, 2015-Ohio-4049, ¶ 31. R.C.

2953.08(G)(2) provides we may either increase, reduce, modify, or vacate a sentence

and remand for resentencing where we clearly and convincingly find that either the record

does not support the sentencing court's findings under R.C. 2929.13(B) or (D),

2929.14(B)(2)(e) or (C)(4), or 2929.20(I), or the sentence is otherwise contrary to law.

See, also, State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.2d 659, ¶ 28.

      {¶38} R.C. 2953.08(G)(2)(b) does not provide a basis for an appellate court to

modify or vacate a sentence based on its view that the sentence is not supported by the

record under R.C. 2929.11 and 2929.12. State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-

6729, 169 N.E.3d 649, ¶ 39. The Ohio Supreme Court further elucidated in State v. Toles,

166 Ohio St.3d 397, 2021-Ohio-3531, 186 N.E.3d 784, at ¶ 10, “R.C. 2953.08, as

amended, precludes second-guessing a sentence imposed by the trial court based on its

weighing of the considerations in R.C. 2929.11 and 2929.12.”

      {¶39} R.C. 2929.14(C)(4) provides, in pertinent part:

                    If multiple prison terms are imposed on an offender for

             convictions of multiple offenses, the court may require the offender

             to serve the prison terms consecutively if the court finds that the

             consecutive service is necessary to protect the public from future

             crime or to punish the offender and that consecutive sentences are

             not disproportionate to the seriousness of the offender's conduct and
Licking County, Case No. 21CA0080                                                       14

              to the danger the offender poses to the public, and if the court also

              finds any of the following:

                     (a) The offender committed one or more of the multiple

              offenses while the offender was awaiting trial or sentencing, was

              under a sanction imposed pursuant to section 2929.16, 2929.17, or

              2929.18 of the Revised Code, or was under post-release control for

              a prior offense.

                     (b) At least two of the multiple offenses were committed as

              part of one or more courses of conduct, and the harm caused by two

              or more of the multiple offenses so committed was so great or

              unusual that no single prison term for any of the offenses committed

              as part of any of the courses of conduct adequately reflects the

              seriousness of the offender's conduct.

                     (c) The offender's history of criminal conduct demonstrates

              that consecutive sentences are necessary to protect the public from

              future crime by the offender.

       {¶40} In State v. Bonnell, supra, 140 Ohio St.3d 209, 2014-Ohio-3177, the Ohio

Supreme Court held, “In order to impose consecutive terms of imprisonment, a trial court

is required to make the findings mandated by R.C. 2929.14(C)(4) at the sentencing

hearing and incorporate its findings into its sentencing entry, but it has no obligation to

state reasons to support its findings.” Id. at syllabus (Emphasis added.)

       {¶41} We have reviewed the transcript of the September 28, 2021 resentencing

hearing and find the trial court did make the requisite findings mandated by R.C.
Licking County, Case No. 21CA0080                                                     15

2929.14(C)(4) and Bonnell, supra. Appellant concedes the trial court made the proper

findings but argues those findings are not supported by the record. R.C. 2953.08(G)(2)(b)

does not provide a basis for an appellate court to modify or vacate a sentence based on

its view that the sentence is not supported by the record under R.C. 2929.11 and 2929.12.

State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 39. The Ohio

Supreme Court further elucidated in State v. Toles, 166 Ohio St.3d 397, 2021-Ohio-3531,

186 N.E.3d 784, ¶10, “R.C. 2953.08, as amended, precludes second-guessing a

sentence imposed by the trial court based on its weighing of the considerations in R.C.

2929.11 and 2929.12.”

       {¶42} Upon review, we find that the trial court's sentencing on the charges

complies with applicable rules and sentencing statutes. State v. Chandler, 5th Dist.

Licking No. 2021-CA-00073, 2022-Ohio-2634, ¶ 27; State v. Kimes, 5th Dist. Delaware

No. 21 CAA 10 0055, 2022-Ohio-2759, ¶ 21. The sentence was within the statutory

sentencing range. Appellant has not shown that the trial court imposed the sentence

based on impermissible considerations—i.e., considerations that fall outside those that

are contained in R.C. 2929.11 and 2929.12. Id. Further, the record contains evidence

supporting the trial court's findings under R.C. 2929.14(C)(4). Therefore, we have no

basis for concluding that it is contrary to law.

       {¶43} Appellant’s second assignment of error is overruled.
Licking County, Case No. 21CA0080                                                   16

                                    CONCLUSION

      {¶44} Appellant’s two assignments of error are overruled and the judgment of the

Licking County Court of Common Pleas is affirmed.



By: Delaney, J.,

Wise, Earle, P.J. and

Wise, John, J., concur.